NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with FED. R. APP. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Submitted June 10, 2022*
                                 Decided June 13, 2022

                                         Before

                         DIANE S. SYKES, Chief Judge

                         DIANE P. WOOD, Circuit Judge

                         MICHAEL Y. SCUDDER, Circuit Judge

No. 21-2676

UNITED STATES OF AMERICA,                       Appeal from the United States District
     Plaintiff-Appellee,                        Court for the Central District of Illinois.

      v.                                        No. 20-CR-10030-001

JAMES WRIGHT,                                   James E. Shadid,
     Defendant-Appellant.                       Judge.

                                       ORDER

       After a bench trial, a district judge convicted James Wright of sex offenses
involving a minor. Wright appeals, challenging the sufficiency of the evidence of




      *  We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 21-2676                                                                       Page 2

attempted trafficking. Because ample evidence showed that Wright intended to pay for
sex with a minor and took a substantial step towards doing so, we affirm.

        In June 2020, Wright responded to a posting on Craigslist.org by a grandmother
purportedly caring for granddaughters, who invited anyone “a little bit $ick” to contact
her. Unbeknownst to Wright, the poster, who called herself “Baily,” was an FBI agent.
Baily told Wright via email that she was “selling experiences” with her 15- and 10-year-
old granddaughters and, at Wright’s request, sent him a picture of the 15-year-old
(actually a 28-year-old confidential human source). (Wright also solicited sex from
Baily, who declined.) After a three-week break in communication, Wright emailed to
ask if others had purchased sex with the girls and if he could speak to her “not over the
internet.”

       After a few days of phone calls and text messages, Wright and Baily agreed that
Wright would pay $100 to receive oral sex from the 15-year-old. Wright, an auto
mechanic, suggested meeting at his shop, and they set a date and time. On that day,
Wright told Baily that he felt “reluctant” and asked for proof that she was “NOT the
police.” Baily sent a series of more revealing photos to reassure him. Wright agreed to
continue and sent Baily a photograph of a $100 bill to show he had the agreed amount.

       At the agreed meeting time, Baily sent Wright a text message informing him that
the girl was in a minivan parked near Wright’s shop. As Wright approached the
minivan, federal agents stopped him and arrested him on a criminal complaint. He had
a $100 bill in his pocket, and its serial number matched the one on the bill Wright had
displayed earlier. Wright agreed to answer questions in a recorded post-arrest
interview. Two weeks later, a grand jury filed a two-count indictment. Count One
charged attempted trafficking of a minor, 18 U.S.C. §§ 1591(a)(1), 1591(b)(2), 1594, and
Count Two charged committing a felony offense involving a minor while required to
register as a sex offender, id. § 2260A.

        The prosecution proceeded to a one-day bench trial. The parties stipulated that
Wright was required to register as a sex offender at the time he set the meeting with the
girl. The government introduced into evidence records of all communications between
Wright and Baily. This included a recording and transcript of a phone call in which
Wright asked about the price of oral sex from the 15-year-old (“All right, um, how
much for a blowjob?”), discussed what time he would meet the girl for the encounter
(“Say about 3? Will that work?”), how much time he expected it to take (“[I’d] hate to
get a [hotel] room for 15 minutes”), and provided an address for the meeting.
No. 21-2676                                                                     Page 3

       The government also introduced the text messages in which Wright expressed
fear that Baily was with law enforcement and asked for something to “ease [his] mind.”
When Baily offered to send a picture of the girl in her bra, Wright responded, “you can
do better than that.” When he then received a picture of the girl covering her bare
breasts, he responded that Baily was “getting closer.” After receiving these photos and
sending one of the $100 bill, Wright confirmed the price for oral sex and again asked
Baily to confirm she was “NOT affiliated with ANY law enforcement agencies.”

        The government also introduced a recording and transcript of Wright’s post-
arrest statements. Here, Wright admitted that he knew he was meeting a 15-year-old.
But he denied that he intended to pay for oral sex with her, explaining that he just
wanted to talk and had asked for explicit photographs to decide whether to report Baily
to law enforcement. He said that he had been discussing automotive repairs with Baily
and that a “bj” referred to a “brake job.” But when confronted with a recording of the
phone call in which he expressly agreed to pay $100 for “a blow job,” Wright
proclaimed: “Oh shit, I’m going back to prison.”

        At the close of the government’s case-in-chief, Wright moved for a judgment of
acquittal based on insufficient evidence. Defense counsel emphasized Wright’s post-
arrest statements, in which he denied intending to receive oral sex and explained that
he approached the van out of curiosity. Although counsel acknowledged that Wright’s
statements about a “brake job” were a “bad lie,” he referred to Wright’s fear that the
agents would not believe that he was not looking for sex. Counsel also emphasized that,
because no girl was waiting for Wright, it was impossible to know if Wright truly
intended to follow through with the planned transaction. The judge denied the motion.
Wright did not testify or present evidence.

        The judge then found Wright guilty of both counts and entered written findings
of fact and conclusions of law. Later, Wright was sentenced to 324 months on Count
One and a consecutive 120 months on Count Two, for a total of 444 months’
imprisonment, plus supervised release for life.

       On appeal, Wright challenges his conviction on Count One, arguing that the
evidence was insufficient to find beyond a reasonable doubt that he intended to have
sex with the fictitious granddaughter or that he took a substantial step towards doing
so. Wright faces a difficult standard because we view the evidence in the light most
favorable to the prosecution and overturn a conviction only if the record contains “no
evidence, regardless of how it is weighed, from which the jury could find guilt beyond
No. 21-2676                                                                            Page 4

a reasonable doubt.” United States v. Norwood, 982 F.3d 1032, 1039 (7th Cir. 2020); United
States v. Medina, 969 F.3d 819, 821 (7th Cir. 2020) (same standard for bench trials).

        Wright first reprises his argument that, because he told agents that he did not
intend to have sex with the 15-year-old for $100, the other evidence was insufficient to
establish guilt. Not so. The district court did not have to credit the statement Wright
made to the agent, and his actions that contradict those words are sufficient evidence of
his intent. Negotiating the price and delivery of an illegal good (or service) supports an
inference of intent to complete the illegal activity. See United States v. Johnson, 592 F.3d
749, 758 (7th Cir. 2010) (phone calls negotiating the price and arranging for the delivery
of crack cocaine). Wright discussed the price, time, and location for a sexual encounter
with Baily’s elder granddaughter. Further, Wright asked Baily multiple times to
confirm that she was not a law enforcement officer and asked for proof in the form of
revealing photographs; these “precautions strongly suggest[] a desire for sex” with the
victim. United States v. Hensley, 574 F.3d 384, 391 (7th Cir. 2009); see also United States v.
Chambers, 642 F.3d 588, 593–94 (7th Cir. 2011). Finally, Wright lied to federal agents in
saying that “bj” meant “brake job,” and a cover story can be probative of guilt. See
United States v. Mbaye, 827 F.3d 617, 620 (7th Cir. 2016).

        For similar reasons, the record belies Wright’s contention that there is insufficient
evidence that he took a substantial step towards paying for sex with the teen. He not
only made arrangements like “agreeing on a time and place for the meeting,” United
States v. Gladish, 536 F.3d 646, 649 (7th Cir. 2008), but came within feet of the meeting
place with the agreed-upon payment in his pocket. Although Wright urges us not to
rely on Gladish because intent is a “fact specific” inquiry, the facts adduced at trial were
enough to prove a substantial step towards consummating the offense. See id.

       The judgment is AFFIRMED.